ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-03-08_ORD_01_NA_07_EN.txt. 60




       Separate opinion of Judge ad hoc Dugard



   Broad agreement with dispositif of the Order — Troubled by Court’s order in
paragraph 1 of dispositif that both Parties should vacate the disputed territory —
Examination of concept of plausible right — Requirement of plausible right on
part of Applicant involves some consideration of merits — Boundary treaty,
arbitral award and maps provide evidence of Applicant’s plausible right to
sovereignty over disputed territory — Respect for territorial integrity of State by
other States a norm of jus cogens — Principle of respect for stability of boundaries
related to respect for territorial integrity — Provisional measures in case involving
violation of territorial integrity should vindicate position of invaded State —
Restoration of status quo ante appropriate — Nature of disputed territory does
not warrant different conclusion — Even-handed order in paragraph 1 of dispositif
requiring both Parties to refrain from maintaining civilian, police or security
personnel in disputed territory unfair to Applicant — This Order lends unwarranted
legitimacy to Respondent’s claim — Paragraph 2 of dispositif recognizes claim of
Applicant to disputed territory — Allows Applicant to take measures to protect
environment in disputed territory — Vote for Order in its entirety premised on
acknowledgment of Applicant’s stronger claim to the disputed territory in par­a­
graph 2 of dispositif.




   1. I have voted in favour of the provisional measures ordered by the
Court in this case. Although the Court has indicated that both Costa
Rica and Nicaragua should refrain from sending their civilian, police or
security personnel into the disputed territory of the Isla Portillos, it has
recognized that Costa Rica has a stronger claim to the territory by indi-
cating that it bears responsibility for the protection of the environment
of the territory and that it may dispatch its civilian personnel to the ter-
ritory for this purpose. In effect, this restores the status quo ante as
before Nicaragua dispatched military personnel and environmental
workers into the territory in October 2010, Costa Rica mainly viewed
the Isla Portillos as an important environmental site for which it bears
responsibility under the Ramsar Convention on Wetlands of Interna-
tional Importance especially as Waterfowl Habitat of 1971. Its primary
concern therefore was for the protection of the environment of the terri-
tory. That Costa Rica’s main activities in the Isla Portillos relate to envi-
ronmental protection should not obscure the fact that Costa Rica claims
full territorial sovereignty over the territory. The issue of territorial title
was not before the Court on account of the cardinal rule governing the
award of provisional measures that the merits of the dispute — which in
this instance relate to territorial title over the territory — are to be deci‑

58

61 	                certain activities (sep. op. dugard)

ded at the merits phase only. While I fully accept this important princi-
ple, a question which troubles me is whether in circumstances in
which an applicant State for provisional measures demonstrates a strong
prima facie case for territorial title, the Court should adopt an even-
handed approach to the territorial claims by ordering both parties out
of the disputed territory — as it has done in the present case — or
whether it should give greater recognition to the applicant’s claim by
ordering a return to the status quo ante. This is the subject of the present
opinion.




                               A. Plausible Right

   2. The Court has indicated in its Order that the applicant in a request
for provisional measures should satisfy the Court that the rights it asserts
are “at least plausible” (Order, para. 53). The “plausibility test” is a new
feature of the Court’s jurisprudence on provisional measures and owes its
origin to the case concerning Questions relating to the Obligation to Pro‑
secute or Extradite (Belgium v. Senegal) (Provisional Measures, Order of
28 May 2009, I.C.J. Reports 2009, p. 151, para. 57). Prior to this decision
the Court refrained from adopting a clear position on this subject as it
was unwilling to do anything that might appear to prejudge the merits of
a case 1. Nevertheless, a number of decisions of the Court indicate its
support for the view that the applicant State was required to show that it
had some prospect of success on the merits of the case or that it had
established the existence of the right it sought to have protected on a
prima facie basis 2. Thus in the case concerning Passage through the Great
Belt (Finland v. Denmark) (Provisional Measures, Order of 29 July 1991,
I.C.J. Reports 1991, p. 12), the Court replied to Denmark’s argument that
Finland had failed to show that “a prima facie case exists” that “the
existence of a right of Finland of passage through the Great Belt is not
challenged” and that the dispute between the Parties was over the “nature
and extent of that right” (ibid., p. 17, paras. 21‑23). Lord Collins was
right therefore to ask in his lectures before the Hague Academy of Inter-
national Law in 1992, “Is there a case in which interim measures have
been granted in which there was not at least a prima facie case on the


   1 J. G. Merrills, “Interim Measures of Protection in the Recent Jurisprudence of the

International Court of Justice”, 44 International and Comparative Law Quarterly, 1995,
p. 90 at p. 114 ; S. Rosenne, Provisional Measures in International Law, 2005, p. 72.
   2 See the cases cited in the separate opinion of Judge Shahabuddeen in Passage

through the Great Belt (Finland v. Denmark), Provisional Measures, Order of 29 July
1991, I.C.J. Reports 1991, p. 30. See also A. Zimmermann, C. Tomuschat and K. Oellers‑
Frahm, The Statute of the International Court of Justice, 2006, p. 938.	


59

62 	                 certain activities (sep. op. dugard)

merits?” 3. In general, it seems that the Court preferred to give implicit
rather than express approval to the need for the applicant State to esta-
blish the prima facie existence of the right that it sought to protect 4.


   3. In practice it is impossible for the Court to avoid some consider-
ation of the merits in a request for provisional measures. It is insufficient
for the applicant State merely to assert its right 5. It must, in addition,
show, on a prima facie basis, that this right exists or that it is, in the new
language of the Court, a “plausible right”. Inevitably this requires some
consideration of the merits of the case. As Judge Abraham declared in
the case concerning Pulp Mills on the River Uruguay (Argentina v. Uru‑
guay):
     “[T]he Court must be satisfied that the arguments are sufficiently seri-
     ous on the merits — failing which it cannot impede the exercise by the
     respondent to the request for provisional measures of its right to act as
     it sees fit, within the limits set by international law.” (Provisional
     ­Measures, Order of 13 July 2006, I.C.J. Reports 2006, p. 141, para. 10.)
   4. The need for the applicant State to prove, albeit only on a prima
facie basis, that it has a right that has some prospect of being successfully
asserted at the merits phase of the proceedings has become much clearer
since the Judgment of 27 June 2001 in the case of LaGrand (Germany v.
United States of America) (Judgment, I.C.J. Reports 2001, p. 466), in which
the Court held that an order for provisional measures is legally binding.
It would be unjust to subject a respondent State to a legally binding order
for provisional measures if the applicant State had merely asserted a
right, without showing on a prima facie basis that it had some prospect of
succeeding on the merits.

  5. Opinions will differ as to whether the test of “plausible right” is an
appropriate and accurate formulation of what the applicant State must
prove. In his separate opinion in the case concerning Passage through the
Great Belt, Judge Shahabuddeen spoke of “a prima facie test, or of a test
as to whether there is a serious issue to be tried, or of a test as to whether
there is possible danger to a possible right”, as formulations acceptable
“for purposes of international litigation” (Provisional Measures, Order of

    3 “Provisional and Protective Measures in International Litigation”, Collected Courses

of the Hague Academy of International Law, Vol. 234, 1992, p. 228.
    4 Separate opinion of Judge Bennouna in the case concerning Pulp Mills on the

River Uruguay (Argentina v. Uruguay), Provisional Measures, Order of 13 July 2006,
I.C.J. Reports 2006, p. 143, para. 5 and p. 146, para. 14.
    5 Separate opinion of Judge Shahabuddeen in the case concerning Passage through

the Great Belt (Finland v. Denmark), Provisional Measures, Order of 29 July 1991,
I.C.J. Reports 1991, p. 30 ; separate opinion of Judge Abraham in the case concerning
Pulp Mills on the River Uruguay (Argentina v. Uruguay), Provisional Measures, Order of
13 July 2006, I.C.J. Reports 2006, p. 138, para. 6.

60

63 	                certain activities (sep. op. dugard)

29 July 1991, I.C.J. Reports 1991, p. 36). Another test suggested is that
the case be at least arguable on the merits 6. Any one of these formula-
tions would probably have satisfactorily conveyed the standard of proof
required. So does the test of “plausibility”, provided that plausible is
understood as meaning “reasonable or probable” (New Oxford Diction‑
ary (1998)) or “believable and appearing likely to be true” (Encarta World
Dictionary (1999)). (The word “plausible” does in English, but not in
French, have a secondary meaning of an argument that is specious or
intended to deceive.)		



                   B. Plausibility of Costa Rica’s Right

   6. Much of the evidence in the proceedings in the present case concerned
Costa Rica’s claim to sovereignty over the disputed territory and the
infringement by Nicaragua of its environmental rights in the territory. Of
course, this evidence was necessary to establish irreparable prejudice on the
part of Costa Rica for the purpose of an order for provisional measures,
but at the same time the evidence in support of Costa Rica’s claim to ter-
ritorial title was fully canvassed. Conversely, Nicaragua also led evidence
of its claim to territorial title. In fact, most of the evidence related to the
Parties’ competing claims to sovereignty over the disputed territory, with
the Applicant seeking to show that it had a strong case on the merits, if not
a conclusive one, and the Respondent seeking to challenge this claim. In
the course of its argument, Costa Rica asserted the plausibility of its right
to territorial title and Nicaragua attempted to refute the existence of such
right. Both Parties appeared to accept that this could not be done without
an investigation of matters pertaining to the merits, although Nicaragua
did caution the Court against trespassing on the merits of the case.


   7. Costa Rica claimed that its rights to territorial integrity and the pro-
tection of its environment had been violated by Nicaragua’s incursion
into the Isla Portillos. These rights are inseparable as this is not a case in
which the environment has been damaged by acts occurring outside Costa
Rica’s territory. Essentially therefore the right asserted by Costa Rica
pertained to its territorial integrity.
   8. The evidence established convincingly that Costa Rica’s right to
sovereignty and territorial integrity over the Isla Portillos was plausible.

  9. The 1858 Treaty of Limits establishing the boundary between Costa
Rica and Nicaragua provides that the boundary line shall commence “in
the mouth of the River San Juan de Nicaragua ; and shall continue,

   6 M. Mendelson “Interim Measures of Protection in Cases of Contested Jurisdiction”,

46 British Year Book of International Law, 1972‑1973, p. 317.

61

64 	              certain activities (sep. op. dugard)

always following the right bank of the said river” (Article II). In 1897 the
First Alexander Award interpreted this treaty to mean that the boundary
follows the waters edge around Harbor Head Lagoon until it reaches the
San Juan River by “the first channel met” and continues “up this chan-
nel”, and then up the San Juan River as directed in the Treaty of 1858.
The First Alexander Award was accompanied by a hand‑drawn sketch
which indicates that the “first channel met” is the San Juan River proper
and makes it clear that the boundary line described by the Treaty of 1858
and the First Alexander Award allocates the Isla Portillos to Costa Rica.
Moreover when the First Alexander Award was published by John Bas-
set Moore in History and Digest of the International Arbitration to which
the United States Has Been a Party, Vol. V (1898), it included a map of
the area which confirms that the Isla Portillos falls within the territory of
Costa Rica. Maps may not provide conclusive evidence of a boundary
but they do still stand “as a statement of geographical fact” especially
when the State adversely affected has itself produced and disseminated
such maps (Sovereignty over Pedra Branca/Pulau Batu Puteh, Middle
Rocks and South Ledge (Malaysia/Singapore), Judgment, I.C.J. Rep­
orts 2008, p. 95, para. 271). It is therefore of significance that maps dating
from the time of the Alexander Awards to the present time support
Costa Rica’s claim. These maps include Nicaraguan maps, maps
­produced by both Costa Rica and Nicaragua in their 2009 dispute before
 the Court (Dispute regarding Navigational and Related Rights
 (Costa Rica v. Nicaragua)), and maps produced by the United States and
 international agencies. Finally, Nicaragua accepted the border as claimed
 by Costa Rica for over 100 years. It was only after Costa Rica initiated
 proceedings before the Court and complained about Nicaragua’s incur-
 sion into the Isla Portillos to the Organization of American States that
 Nicaragua claimed sovereignty over the territory.


   10. Nicaragua sought to substantiate its claim to sovereignty over the
Isla Portillos by arguing that the “first channel met” in the Harbor Head
Lagoon, referred to in the First Alexander Award, was no longer the San
Juan River but a small stream or caño which had opened up recently ; and
that Alexander had himself contemplated in his Second Award that the
boundary would change as the terrain underwent physical changes. This
argument is unsupported by the law or the facts. First, it is extremely dif-
ficult to reconcile the argument with the Treaty of 1858 or the First Alex-
ander Award which clearly indicate the natural course of the San Juan
River as the boundary. Secondly, there was no evidence that the terrain
had changed substantially since the Alexander Awards. Thirdly, maps
and satellite photographs failed to provide clear evidence of the existence
of the caño before Nicaragua’s environmental cleaning operation in Octo-
ber 2010 which had opened up the caño.



62

65 	                 certain activities (sep. op. dugard)

   11. Both Parties claimed to have exercised some governmental author-
ity over the inhabited wetland of the Isla Portillos. Competing effectivités
over the territory is clearly a matter for determination on the merits.
12. In these circumstances, the Court finds that Costa Rica has a plausi-
ble right to sovereignty over the Isla Portillos and that it was not called
upon to rule on the plausibility of Nicaragua’s claim to sovereignty
(Order, para. 58).


          C. Territorial Integrity and Provisional Measures

   13. Before addressing the question of the appropriate order in the present
case it is necessary to consider the question whether special considerations
apply to such an order in cases involving the invasion of the territorial
integrity of a State.
   14. Respect for territorial integrity is a fundamental principle of the
international legal order. It is a principle enshrined in Article 2 (4) of the
Charter of the United Nations, the Declaration on Principles of Interna-
tional Law concerning Friendly Relations and Co-operation among
States in Accordance with the Charter of the United Nations (General
Assembly, resolution 2625 (XXV) of 24 October 1970), and a host of
international instruments and resolutions. As Judge Koroma stated in his
dissenting opinion in the Advisory Opinion on Accordance with Interna‑
tional Law of the Unilateral Declaration of Independence in Respect of
Kosovo : “This principle entails an obligation to respect the definition,
delineation and territorial integrity of an existing State.” (I.C.J. Reports
2010 (II), p. 475, para. 21 ; emphasis added.)

   15. The prohibition on the use of force in international relations is
accepted as a peremptory norm, a norm of jus cogens 7. This prohibition
is directly related to the principle of respect for territorial integrity, as
demonstrated by Article 2 (4) of the Charter of the United Nations which
prohibits the “threat or use of force against the territorial integrity . . . of
any State”. In these circumstances, it is difficult to resist the conclusion
that respect for the territorial integrity of a State by other States 8 is a
norm of jus cogens.

   16. Related to respect for territorial integrity is the principle of respect
for boundaries, particularly boundaries demarcated by treaty and confir­
med by arbitral award. As the Court stated in the case concerning Temple
of Preah Vihear (Cambodia v. Thailand) : “In general, when two countries
   7 Military and Paramilitary Activities in and against Nicaragua (Nicaragua v. United

States of America), Merits, Judgment, I.C.J. Reports 1986, p. 100, para. 190.
   8 In its Advisory Opinion on Accordance with International Law of the Unilateral Decla‑

ration of Independence in Respect of Kosovo of 22 July 2010, the Court found that the
principle of territorial integrity is “confined to the sphere of relations between States”,
(I.C.J. Reports 2010 (II), p. 437, para. 80).

63

66 	                 certain activities (sep. op. dugard)

establish a frontier between them, one of the primary objects is to achieve
stability and finality.” (Merits, Judgment, I.C.J. Reports 1962, p. 34.)

   17. Incursions across borders, that is, violations of territorial integrity,
bring with them not only a risk of irreparable prejudice to the State whose
border has been violated, but also risk of loss of life arising from the like-
lihood of armed confrontations between the forces of the invader and the
invaded 9. This consideration led the Court in the present case to conclude
that the likelihood that Nicaragua might send troops into the disputed
territory created a risk of irreparable prejudice to Costa Rica (Order,
para. 75).

   18. For the above reasons, special considerations apply to a request for
provisional measures in a case involving the violation of the territorial
integrity of a State that has proved a “plausible right” to such territory.
Such considerations should not only result in a finding of irreparable
prejudice but also in an order that fully vindicates the position of the
invaded State by directing that the invading State withdraw its military
forces pending the hearing on the merits.



     D. The Nature of the Territory and Provisional Measures

   19. In its Order (para. 77), the Court finds that “given the nature of the
disputed territory” both Parties should refrain from sending to, or main-
taining, in the disputed territory, any personnel, whether civilian, police
or security, until the Court has decided the dispute on the merits. Whether
the “nature of the disputed territory” warrants an even-handed order that
treats both parties alike, instead of one directing the invading State alone
to withdraw, is questionable.

   20. If, hypothetically, the State of Utopia invaded the State of Arca-
dia, a densely populated State, and sought to establish a military presence
in an Arcadian city, and, if Arcadia could show that it had a highly plau-
sible title to its territory, which had hitherto been unchallenged, it is
surely unlikely that the Court would make an order for provisional mea-
sures calling on both parties to withdraw their forces from the disputed
city. Instead, it is more likely that the Court would order Utopia, the
invader and recent challenger or Arcadia’s territorial title, to withdraw
pending a decision on the merits of the dispute. Here a direction to both
parties to withdraw their forces would result in an administrative vacuum
and cause chaos in the disputed city.


   9 See S. Rosenne, The Law and Practice of the International Court, 1920-2005, Vol. III,

Procedure, 2006, p. 1410.

64

67 	                 certain activities (sep. op. dugard)

   21. It seems, according to the reasoning of the Court, that the situation
is different when the disputed territory is an uninhabited wetland, where
the absence of law enforcement officers from both applicant and respon-
dent States will not have adverse consequences for the population of the
applicant State. But is this necessarily a fair and just solution? Courts
have held that a State may not be required to display the same degree of
effectivité over an uninhabited and uninhabitable territory for the pur-
pose of establishing title to territory 10, but there is no reason why such a
territory, once it has been shown that a State has a plausible right to the
territory, should not be administered by that State in the same way as an
inhabited part of the State’s territory. Considerations of respect for ter-
ritorial integrity apply as much to uninhabited territory as they do to
inhabited territory as a State’s sovereignty extends over both the inhab-
ited and uninhabited parts of its territory. There is no more justification
for an order for the withdrawal of forces from both parties in such a case
than there is in the hypothetical case depicted in paragraph 20.


                                    E. Conclusion

   22. The Court has adopted a highly even-handed approach in the first
paragraph of its dispositif in an effort to avoid making any pre-judgment
of the merits of the case. Both Parties are ordered to refrain from sending
to, or maintaining in the disputed area any personnel, whether civilian,
police or security. But even‑handedness can be taken too far. In this case
Costa Rica has shown convincingly that it has a plausible right to sover-
eignty over the disputed territory and that Nicaragua’s conduct creates an
imminent risk of irreparable prejudice to the territory (Order, para. 75).
Moreover, without prejudging Nicaragua’s claim to sovereignty over the
disputed territory, it should be stressed that its claim was first raised only
after the initiation of the present proceedings and Costa Rica’s complaint
to the Organization of American States. In these circumstances, justice
requires that Nicaragua alone should have been ordered to “refrain from
sending to, or maintaining in the disputed territory, including the caño,
any personnel, whether civilian, police or military”. In other words, the
first paragraph of the dispositif should have sought to restore the status
quo ante, the situation as it existed before Nicaragua’s incursion into the
Isla Portillos.


   23. A serious objection to the even-handedness displayed by the Court
in its Order is that by directing both Parties to keep out of the disputed
territory it inevitably will be perceived as giving credibility or legitimacy

  10 Island of Palmas, United Nations, Reports of International Arbitral Awards (RIAA),

Vol. II, p. 840 ; Legal Status of Eastern Greenland, Judgment, 1933, P.C.I.J., Series A/B,
No. 53, p. 46 ; “Clipperton Island”, 26 American Journal of International Law, 1932, p. 394.

65

68 	              certain activities (sep. op. dugard)

to Nicaragua’s claim, despite the weakness of the claim (on the evidence
before the Court) and the late raising of the claim. There is a danger that
the Court’s Order may encourage a State with territorial ambitions to
invade its neighbour, occupy coveted territory, raise a claim to territorial
title in the face of the Court, and then hope to gain legitimacy for its
claim by an even‑handed order for provisional measures of the kind ren-
dered by the Court in this case. In short, it is a dangerous precedent.



   24. The second paragraph of the dispositif recognizes that Costa Rica
has a stronger claim to the disputed territory as it permits Costa Rica to
take measures to protect the environment of the disputed territory and to
dispatch civilian personnel to the territory for this purpose. In discharg-
ing its responsibility for the protection of the environment of the disputed
territory, including the caño, Costa Rica is required to consult with the
Secretariat of the Ramsar Convention, give prior notice to Nicaragua of
its actions and use its best endeavour to find common solutions with
Nicaragua in respect of its actions. In the final resort, however, the
responsibility for the protection of the environment of the Isla Portillos,
including the caño, lies with Costa Rica which has demonstrated a plau-
sible right to territorial sovereignty over the territory.
   25. Despite my misgivings about the first paragraph of the dispositif, I
have voted in favour of the Order in its entirety because the second para-
graph of the dispositif recognizes Costa Rica’s claim to the disputed terri-
tory and ensures that Costa Rica will be able to discharge its responsibil-
ity for the protection of the environment of the Isla Portillos.
   26. Paragraph three of the dispositif is also important as it requires
each Party to refrain from any action which might aggravate the dispute.
It is my earnest hope that both Parties will scrupulously comply with this
direction.

                                                (Signed) John Dugard.




66

